Case 3:21-cv-00333-JAG Document 8-1 FiteODRR221 PRegd DoT PRaghB27

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

 

 

ECEIVE UniteD States District Court

for the

   
 
   
  

MAY 2 4 2021

eastern District of virginia

U.S. DISTR
RICHMOND. vA COURT

 

 

Division

Case No. A: 2\ cv AAD

 

(to be filled in by the Clerks Office)

Jury Trial: (check one) ye O) No
s

Erick Timothy Goodall

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\V-

 

UNITED STATES OF AMERICA, BOP, City Of
Richmond Virginia, Richmond City Jail, Virginia
State Police ,FBI ,Richmond City Police Department

3rd Precinct

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

ee Ne Ne ee ee ee eae ae Se

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non —Prisoner Complaint)

 

NOTICE

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

Page of 7

 
Case 3:21-cv-00333-JAG Document B-1Fikeda222/?1 PRage DOT PRagHB28

 

I.

Page of 7

The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Erick Timothy Goodall
Address 3902 Chamberlayne ave #14
Richmond VA 23227
City State Zip Code
County City of Richmond
Telephone Number 804 248-4171

 

E-Mail Address goodalle396@gmail.com

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name United States District Court Eastern District of Virginia

Job or Title (if known)

 

 

 

 

Address 701 E Broad St
Richmond VA 23219
City State Zip Code
County City of Richmond
Telephone Number 804 916-2200

 

E-Mail Address (if known)

 

O Individual capacity erbtnicia capacity

Defendant No. 2

Name Richmond City Police Department 3rd Precinct

Job or Title (if known)

 

 

 

 

Address 301 S Meadow St
Richmond Va 23220
City State Zip Cade
County City of Richmond
Telephone Number 804 646-1412

 
Page of 7

Case 3:21-cv-00333-JAG Document 2-1 FiteODRR221 PReges DoT PRaghB29

E-Mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 4
Name
Job or Title (ifknown)
Address

County
Telephone Number
E-Mail Address (if known)

Basis for Jurisdiction

 

 

C) Individual capacity OO) Official capacity

Federal Bureau Of Prisons

 

 

320 First St., NW

 

Washington Dc 20534

 

City State

f Zip Code
Washington ,DC

 

202 307-3198

 

 

O Individual capacity worrcia capacity

Richmond City Jail Detention

 

 

1701 Fairfield way

 

Richmond VA 23223

 

City State

J Zip Code
City of Richmond

 

804 646-6692

 

 

O Individual capacity opti capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunitics secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):
10/ Federal officials (a Bivens claim) sec{yes}

of suat or local officials (a § 1983 claim) {yes}
Hl.

Page of 7

Céeases321 1 epvO0GSE3I G5 Obccnmeattl31 Aitec0SS224221 Haage4obf7/7Atages250

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

These are a list of my rights that is or have been violated, "COLOR OF LAW", "My right to due
process" 2nd, 4th,5th,6th,7th,9th 10th,14th amendment,

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

These are a list of my rights that is or have been violated, "COLOR OF LAW", "My right to due
process" 2nd, 4th,5th,6th,7th,9th 10th,14th amendment,

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Richmond City police officer Peace, of the Richmond City Police Department violated my rights to be
free ,He first served me one warrant that was not mine. The warrant stated a person alias Black that he
was looking for was not the first time this officer came to the home with the same warrant . The officer
took my firearm from the home and charged me with stealing it Once in court ] proved the gun was not
stolen in the case and charges were nolle pros .3 or 4 weeks later this same officer stopped me again
this time with a federal indictment charging me with possession of cocaine with intent. This office led
me to believe I was under a federal indictment ,but what the officer did was charge me with another
person's indictment. then i find out my criminal record was altered to give me a felony conviction .so i
could be tried as a felon in federal court, double jeopardy illegal search and seizure of me and my
property, lose of my freedom and right ,the office forge my name and likeness to give me a felony
conviction "i was framed by this police officer ,all other listed defendant violated my duc process. and
my right to be free color law 14TH amendment.

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than onc claim is asserted, number cach claim and write a short and plain
statement of cach claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

Richmond ,Va at the corner of boulevard and Grace street, i was pulled over by officer Peace , the
police officer stated to me that i had a federal indictment for possession of cocaine with the intent to
distribute, When i ask him how he state the drugs where found in the home on a case that weeks before
the officer and i was involved in and the case was nolle pros, once he placed me in custody another
IV.

V.

Page of 7

CeaseS21teweUGsseJAKs Obccmmeantl31 Aifted0S8234221 Aaagestoit77AeageIbH26L

Injuries

officer multiple officers arrive and say i have drugs on me , which i do not once at the richmond city
jail i was denied bond for 5 month until federal agents picked me up , after fingerprint testing by the
richmond state police i find out that im fact that the indictment was not my but of another person ,i
also found out about the altered criminal record that went back before my initial arrest in 98 . I have
found out now in 2021 after several complaints about my criminal background to the FBI and state

police. { discovered my criminal record is not my own 21 years later i have a felony among other
charges that was kept from me during court.

What date and approximate time did the events giving rise to your claim(s) occur?
-6/12/98 - 8/11/98 2018-2021

 

What are the facts underlying your claim(s)? (For example: What happened to vou? Who did what?
Was anyone else involved? Who else saw what happened?)

unknown to the court, after Richmond circuit court chose to drop my charges the police officer altered
my criminal record, to show i already had a felony conviction which I did not have at first, but now |
did and he rearrested me and charged me with the same crime in federal court as an already convicted
felon. I was sentence to 30 months, the officer explained to me that he lived on that strect so to my
knowledge no person | knew was there I was drive by, i was search by this office no drugs were found
but another office tell him I had drugs on me my all my right was violated on that day .

 

If you sustained injuries related to the events alleged above, describe your injurics and state what medical
treatment, if any, you required and did or did not receive.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
CeaseB21tewwOUGSs3IFGS Ohocwmeattl31 Aréed0SS234221 Aaagecsobf/7HtageDsH212

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

i would like money damages ,for pain and suffering , lost wages, humiliation, lose of my rights and freedom
the time i spent incarcerated ,mental frustration, along with the violation of my 1st, 4th -14th of my amended
right, compensation for all bail moneys and fines paid to the court, compensation for onc yamaha scooter valued
at time 3,500S , using my identity and likeness to incarcerate me.i would like relief in the sum of
$60,000,000.00..for years of living with another person's criminal record and not being able to get meaningful

employment because of the felony convictions. AW Puadive Damages Qneh My CG Se
Varoted or sek aside and All My fights festoreck

“the Kis ht +6 fosses/ox of a. Fierarn~— — EY Spry fsoe

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing cxisting law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5/9 yf | 902)

Signature of Plaintiff Cuyet Aooda ll

Printed Name of Plaintiff Er cls Gooole i

B. For Attorneys

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorncy

 

Bar Number

 

Page of 7
Chase332A tewwO0GS30J AGG Obocuneattl31 Allted0S5234221 Aeage7700t77AaageH2E3

 

Name of Law Firm

 

Address

 

 

City State Zip Code
Telephone Number

 

E-mail Address

 

Page of 7
